DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 20120223590) in view of Kim et al. (US 20160196913).
As to claim 13, Low et al.’s figure 7 shows a power receiver (710) comprises coil (718) and DC-DC converter (722).  Figure 7 fails to show that the DC-DC converter comprise inductor.  However, DC-DC converter comprises inductor is well known in the art.  It would have been obvious to one having ordinary skill in the art to use inductor in Low’s DC-DC converter for the purpose of achieving optimum output voltage.  The modified Low et al.’s figure fails to show the layout of the coil and inductor as claimed.  However, Kim et al.’s figure 8 shows first and second coils/inductors that are formed on two opposing surfaces of a core magnetic layer to improve performance.  It would have been obvious to one having ordinary skill in the art to use Kim et al.’s coil component for Low et al.’s coil and inductor for the purpose of saving space and improving performance.  Thus, the modified Low et al.’s figure shows that the coil is printed on flexible printed circuit (FPC -  FPC is well known in the art.  It would have been 
As to claim 14, Kim’s figure 2 further shows a second ferrite layer (130) affixed to an opposite side of the inductor. 
As to claim 15, the modified Low et al.’s figure 7 shows that the sub-assembly is included in a receiver (710) that is inductively powered by a transmitter (704) for powering a load.
 As to claim 16, the modified Low et al.’s figure 7 shows a resonance circuit (718, 712) for coupling with the transmitter and generate AC voltage; a power supply section (706) configured to rectify (by 720) the AC voltage and adjust (by output of 716 to 722) a DC current and a DC voltage to the load; and a control and communication section (714, 716, 740, 742) designed to set parameters for the receiver and communicate operation points (OP) to the transmitter, wherein the parameters and the OP derived from determining a minimal power loss of the receiver.
As to claim 17, the modified Low et al.’s figure 7 shows that the resonance circuit comprising a coil (receive coil, ¶0009) and a serial capacitor (serial capacitor in 712).
As to claim 18, the modified figure 7 shows that the resonance circuit further comprise a coil (718) and an equivalent capacitor selected fa parallel capacitor (in 712); at least resonance capacitor; and any combination thereof.
As to claim 19, Low et al.’s ¶0055 teaches that circuit 512 is used to tune and de-tune receive coil 518. Figure 5 fails to show that the tuning circuit comprises one switchable branch of resonance capacitors, wherein the controller is capable of activating said switchable branch of resonance capacitors for tuning resonance frequency of the resonance circuit. However, switchable resonant capacitor is well known in the art.  It would have been obvious to one having ordinary skill in the art to 
As to claim 20, Low et al.’s figure 7 shows that the power supply section comprising a rectifier and a DC2DC.  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (US 20120223590) in view of Kim et al. (US 20160196913) and Parsekar et al. (US 10811987).
As to claim 21, the modified Low et al.’s figure 7 shows a power transmitter circuit comprising coil (714) and inductor (718).  The figure fails to show the detail of the rectifier circuit.  However, Parsekar et al.’s figure 3 shows a rectifier circuit (354, 304).  It would have been obvious to one having ordinary skill in the art to use Parsekar et al.’s rectifier circuit for Low’s rectifier circuit for the purpose providing more stable DC voltage.   The modified Low et al.’s figure further shows that the rectifier comprising a first holding capacitor (Parsekar et al.’s 320); a second holding capacitor (Parsekar et al.’s 322); a first FET switch (340 or 344); and a second FET switch (342 or 346), wherein each FET switch is separately gated for charging the holding capacitors (it would have been obvious to one having ordinary skill in the art to use FETs for Parsekar et al.’s transistors for the purpose of saving space and power consumption).
As to claim 22, the modified Low et al.’s figure 7 shows that a gate of the first FET is open during one half of the AC cycle for charging the first capacitor and a gate of the second FET is open during a second half of the AC cycle for charging the second capacitor, wherein the capacitors are connected to produce output voltage that is twice the absolute value of one half. 

Allowable Subject Matter
Claims 1-7 and 11-12 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/QUAN TRA/
Primary Examiner
Art Unit 2842